--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

        THIS AGREEMENT, made and entered into as of the 28th day of April, 2003,
by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware corporation
(hereinafter referred to as the “Company”), and W. DOUGLAS BENN, a resident of
the State of Georgia (hereinafter referred to as the “Executive”);


WITNESSETH:

        The Company, its parent corporation and subsidiaries are engaged in the
business of owning, operating and franchising the operation of restaurants under
the names LongHorn Steakhouse®, The Capital Grille® and Bugaboo Creek Steak
House®. The Company’s parent, RARE Hospitality International, Inc. (the
“Parent”) entered into that certain Employment Agreement, dated March 23, 1998,
between Executive and the Parent (the “First Agreement”), which was assigned to
the Company as of December 30, 2000. The Company desires to continue the
employment of Executive as Treasurer of the Company and desires for Executive to
continue to serve as Executive Vice President, Chief Financial Officer and
Treasurer of RARE Hospitality International, Inc. (the “Parent”). The Company
desires to be assured of Executive’s continued employment on the terms and
conditions set forth in this Agreement. Executive desires to accept such
continued employment on such terms and conditions.

        In the course of Executive’s employment, Executive has gained and will
continue to gain knowledge of the business, affairs, customers, franchisees,
plans and methods of the Company, its parent corporation and subsidiaries
(collectively, “RARE”), has been and will be trained at the expense of RARE in
the development, opening, operation and management of RARE’s restaurants through
the use of techniques, systems, practices and methods used and devised by RARE,
has had and will have access to information relating to RARE’s customers and
their preferences and dining habits and has and will become personally known to
and acquainted with RARE’s suppliers and managers in the Restricted Area (as
defined in this Agreement), thereby establishing a personal relationship with
such suppliers and managers for the benefit of RARE.

        The Company would suffer irreparable harm if Executive were to use such
knowledge, information and personal relationships related to RARE and its
business that are obtained and developed in the course of Executive’s employment
with the Company, other than in the proper performance of his duties for the
Company.

        In consideration of the sum of One Dollar ($1.00) in hand paid by the
Company to Executive, the receipt and sufficiency of which are hereby
acknowledged, and the mutual covenants and obligations contained herein, the
Company and Executive hereby agree as follows:

         1.        Employment.    The Company agrees to continue to employ
Executive, and Executive hereby accepts such continued employment and agrees to
perform his duties and responsibilities hereunder, in accordance with the terms
and conditions hereinafter set forth.

                                 1.1.        Employment Term.    The employment
term of this Agreement shall commence on the date hereof (the "Commencement
Date") and shall continue until and end on April 27, 2005, unless terminated
prior thereto in accordance with Section 3 hereof. Unless renewed by mutual
agreement of the Company and Executive, as expressed in writing signed by both
parties on or before October 27, 2004 (the "Notice Date"), this Agreement shall
terminate on April 27, 2005 with no renewal or extension; provided, however,
that in the event the Company chooses not to renew the Agreement, the Executive
will be entitled to receive the compensation under Section 2.1 owed to Executive
but unpaid for performance rendered under this Agreement as of the Expiration
Date, and the Company will be obligated to continue to pay Executive his Base
Compensation (as defined below) as of the Expiration Date, for a period of six
(6) months after the Expiration Date, and for such additional period of time
beyond six (6) months, if any, equal to the period of time between the Notice
Date and the date on which the Company provides Executive with written notice of
non-renewal. Such payments of salary shall be made as and when salary would
otherwise be payable to senior officers of the Company. The period from the
Commencement Date until the employment term expires or is terminated by the
Company or Executive is hereinafter referred to as the "Employment Term."

                                 1.2         Duties of Executive.     Executive
agrees that during the Employment Term, he will devote his full professional and
business-related time, skills and best efforts to the business of RARE,
initially in the capacity of Treasurer of the Company, Executive Vice President,
Chief Financial Officer and Treasurer of the Parent, and subsequently in such
capacity or capacities as shall be determined by the Company or the Parent.
Executive shall devote his full time and his best efforts in the performance of
any other reasonable duties as may be assigned to him from time to time by the
Company or the Parent; provided, that all such duties assigned to Executive
shall be of a nature and type reasonably and customarily assigned by companies
to employees holding the offices occupied by Executive. Executive shall abide by
the employment and other corporate policies of the Company established from time
to time. Executive shall devote all of his full professional and
business-related skills solely to the affairs of the Company, and shall not,
during his employment, unless otherwise agreed to in advance in writing by the
Company, seek or accept additional employment, become self-employed in any other
capacity during the term of his employment, or engage in any activities which
are detrimental to the business of the Company. Notwithstanding the foregoing,
Executive may engage in personal investment activities provided such activities
do not interfere with Executive’s performance of his full-time employment duties
under this Agreement.

                                 1.3         Insurance/Bond.     For so long as
Executive serves as either an officer or director of the Company, the Company
shall, at its sole cost and expense, (i) obtain and maintain Directors’ and
Officers’ and Corporate Liability Insurance covering Executive and his acts and
omissions and having coverage levels, terms, and conditions not substantially
less favorable than those contained in such insurance currently maintained by
the Company and (ii) obtain and post any bond other than fiduciary security
(including without limitation any such items required under Section 6.8 of the
Company’s By-Laws) required by the Company to be maintained by, in the name of
or on behalf of Executive.

         2.        Compensation and Benefits.

                                 2.1        Base Compensation.     For all the
services rendered by Executive hereunder, the Company shall pay Executive an
annual salary at the rate of Two Hundred Seventy-Five Thousand and 00/100
Dollars ($275,000.00) for each full year of the Employment Term, plus such
additional amounts, if any, as may be approved by the Company (“Base
Compensation”), payable in installments at such times as the Company customarily
pays its other senior officers (but in any event no less often than monthly).
The Company agrees that the Executive’s salary will be reviewed at least
annually to determine if an increase is appropriate, which increase shall be in
the sole discretion of the Company. Executive’s salary shall be prorated for any
partial year during which this Agreement remains in effect.

                                 2.2         Bonus Awards.     In addition to
the Base Compensation during the Employment Term, Executive shall be eligible
for a bonus potential of not less than eighty percent (80%) of his Base
Compensation. The actual bonus shall be determined and paid in accordance with
the bonus program for executives of the Company, as approved by the Company from
time to time. Unless otherwise set forth in this Agreement, Executive must be
employed by the Company on the date the bonus is paid to executive employees
generally in order to be entitled to a bonus for that year.

                                 2.3         Stock Options.      The Company
acknowledges that it has caused the Parent to issue incentive stock options and
non-qualified stock options (collectively with the incentive stock options, the
“Options”) to Executive pursuant to the Company’s 1997 Long-Term Incentive Plan
(the “1997 Plan”) and the Company’s Amended and Restated 2002 Long Term
Incentive Plan (the “2002 Plan”). The Company represents and warrants to
Executive that (i) during the Employment Term, the Company will cause Executive
to be within the category of persons for which awards may be granted under the
1997 Plan and the 2002 Plan (collectively, the “Option Plans”); (ii) the Option
Plans have been approved by the Parent’s Board of Directors and shareholders and
all Options granted to Executive under the Option Plans are and shall remain in
full force and effect as the legally binding obligation of the Company
throughout the Employment Term, subject to the terms of the Option Plans and the
stock option agreements executed in connection with the issuance of the Options;
and (iii) the Parent has caused all shares of stock in the Parent that may be
acquired by Executive through the exercise of any one or more of the Options to
be registered and freely tradable, whether by means of the Parent’s filing of
all necessary S-8 registrations or otherwise, subject to restriction on sale or
transfer of such shares under applicable securities laws by virtue of
Executive’s position with the Company or ownership of the Parent’s securities.

                                 2.4        Life and Disability
Insurance.    During the Employment Term the Company shall provide for the
benefit of Executive, and pay the premiums when and as due on, term life
insurance on the life of Executive in the amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00). In addition, during the Employment Term the
Company will arrange disability income insurance for Executive that will provide
compensatory payments to Executive in an amount equal to sixty percent (60%) of
Executive’s Base Compensation as of the date of his disability, for the period
of his disability after ninety (90) days following the date of termination of
the Employment Term and until he attains the age of 65. Executive will be
entitled to purchase such insurance and pay the premiums through payroll
deductions, which sums the Company shall forward to the insurer when and as due
under the terms of the disability income policy. To the extent that the Company
has not acquired the life insurance or arranged the disability income insurance
as required by this Section 2.4 at the execution of this Agreement, the Company
will use its commercially reasonably efforts to obtain or arrange such insurance
as soon as practicable.

                                 2.5        Other Benefits.     In addition to
all other compensation and benefits paid or payable from the Company to
Executive hereunder during the Employment Term, Executive shall be entitled to
participate in any supplemental life insurance plan maintained for senior
executives, Executive and his or her family shall be entitled to participate in
the Company’s health care benefit programs on the same terms and conditions as
offered to other executives of the Company throughout the period of coverage,
and Executive will be entitled to participate in any and all other employee
benefit programs maintained by the Company for the benefit of its executive
employees generally, in accordance with and subject to the terms and conditions
of such programs.

                                 2.6        Expenses.     In addition to the
compensation described in this Agreement, the Company shall promptly reimburse
Executive for all reasonable expenses incurred by him in the performance of his
duties under this Agreement and vouched to the reasonable satisfaction of
appropriate officers of the of the Company, pursuant to established procedures.

        3.         Termination; Effect of Termination.    

                                 3.1         Termination.     Anything in this
Agreement to the contrary notwithstanding, this Agreement, the Employment Term
and the employment of Executive pursuant hereto shall terminate upon the first
to occur of the following events:

                                 (a)        The death of Executive.

                                 (b)        The lapse of thirty (30) days
following the date on which the Company shall give written notice to Executive
of termination of his employment hereunder by reason of his "Disability."
Executive shall be deemed to be "Disabled" for purposes of this Agreement if the
Company determines that by reason of any physical or mental condition he has
been unable, for a period of at least ninety (90) substantially continuous days,
to perform the essential duties and responsibilities of his job, with or without
reasonable accommodation. In the event that Executive disagrees with the
Company's determination that he is disabled, he and the Company shall select an
impartial and reputable physician to provide a second opinion. If Executive and
the Company are unable to agree on a physician to provide a second opinion, each
party shall select a physician and those physicians shall select another
physician to provide the second medical opinion. The Company agrees that it
shall pay the reasonable fees and expenses of any second medical opinion.

                                 (c)        The lapse of three (3) days
following written notice by the Company to Executive of termination for "Cause"
which notice shall reasonably describe the cause for which Executive's
employment is being terminated. For purposes of this Agreement, "Cause" means:

                                              (i)     the Executive's breach of
any material obligations under this Agreement; provided, however, that if such
breach can be cured within a reasonable time, Executive shall have such
reasonable time (having regard for the nature of the Cause) to cure such Cause,
which time shall not exceed thirty (30) days following receipt from the Company
of written notice of such breach, before said breach is deemed to constitute
"Cause" for termination. Cure of any Cause with or without notice from the
Company shall not relieve Executive of any obligations to the Company under this
Agreement or otherwise and shall not affect the Company's rights upon the
reoccurrence of the same, or the occurrence of any other, Cause. If such Cause
shall not be cured within such reasonable time, the employment of Executive
under this Agreement shall terminate upon the expiration of such reasonable
time;

                                               (ii)      habitual and
unauthorized absenteeism by reason other than physical or mental illness;

                                               (iii)     chronic alcoholism or
other form of substance abuse relating in material harm or actual or potential
physical danger to RARE or its employees;

                                               (iv)     the commission by
Executive of (x) a felony for which Executive is indicted or with respect to
which Executive pleads nolo contendere (or any similar response), (y) any act of
moral turpitude or (z) any fraud or embezzlement upon RARE;

                                               (v)     the engaging by the
Executive in gross negligence or willful misconduct which causes material harm
to RARE; or

                                               (vi)     any misrepresentation or
breach by Executive of the warranty contained in Section 13 of this Agreement.

                                 (d)     The lapse of ten (10) days following
written notice by the Company to Executive of termination other than for Cause.

                                 (e)     The lapse of thirty (30) days following
written notice by Executive to the Company of his resignation from the Company;
provided, however, that the Company, in its discretion, may cause such
termination to be effective at any time during such thirty (30) day period.

                                 3.2        Payment upon Termination.

                                 (a)     Upon termination of the Employment Term
for Cause, or as a result of termination pursuant to Section 3.1(e), Executive
shall be entitled to receive the compensation under Section 2.1 owed to
Executive but unpaid for performance rendered under this Agreement as of the
date of termination and any additional compensation he may be entitled to
receive under the terms of any employee benefit plan offered by the Company.

                                 (b)     Upon termination of the Employment Term
by the death of Executive, Executive's estate shall be entitled to receive (i)
the compensation under Section 2.1 owed to Executive but unpaid for performance
rendered under this Agreement as of the date of death; and (ii) a lump sum equal
to Executive's pro-rata share (based on days worked before death) of the bonus
to which he would have been entitled under Section 2.2 if he had been an
employee on the date bonuses for the then-current fiscal year were distributed.

                                             In addition to the foregoing, upon
such termination (i) the Company shall cause acceleration to the date of such
termination of the exercisability of that portion of the Options that, but for
such termination, would have vested within twenty-four (24) months following
such termination, and (ii) the Company shall continue to provide and pay for all
health, hospitalization and long-term care insurance premiums necessary to
provide Executive's dependent family members, if any, with coverage under the
Company's group health insurance program, on the same terms and conditions as
offered to other executives of the Company throughout the period of coverage,
for a period of twenty-four (24) months from and after the date of Executive's
termination of employment. From and after the expiration of such twenty-four
(24) month period, all applicable laws shall continue to apply to any person's
or persons' rights to continue such benefits.

                                             Payments pursuant to this Section
3.2(b) shall be in addition to any insurance proceeds that may be payable to
Executive's estate or beneficiaries.

                                 (c)        In the event that during the
Employment Term Executive becomes Disabled (as defined in Section 3.1(b)) and
the Company thereafter terminates Executive's employment during the continuation
of such disability, Executive shall be entitled to receive (i) the compensation
under Section 2.1 owed to Executive but unpaid for performance rendered under
this Agreement as of the date of termination; (ii) a lump sum equal to
Executive's pro rata share (based on days worked before he became disabled) of
the bonus to which he would have been entitled under Section 2.2 if he had been
an employee on the date bonuses for the then-current fiscal year were
distributed; and (iii) continuation of Executive's Base Compensation as of the
date of termination of the Employment Term for a period of ninety (90) days
following the termination of the Employment Term, which shall be paid as and
when salary payments would otherwise be made under Section 2 of this Agreement.

                                             In addition to the foregoing, upon
such termination of employment (i) the Company shall cause acceleration to the
date of such termination of the exercisability of that portion or the Options
that, but for such termination, would have vested within twenty-four (24) months
following such termination; and (ii) the Company shall continue to provide and
to pay for all health, hospitalization and long-term care insurance premiums
necessary to provide Executive and his dependent family members, if any, with
coverage under the Company’s group health insurance program, on the same terms
and conditions as offered to other executives of the Company throughout the
period of coverage, for a period of twenty-four (24) months from after the date
of Executive’s termination of employment. From and after the expiration of such
twenty-four (24) month period, all applicable laws shall continue to apply to
any person’s or person’ rights to continue such benefits.

                                             Payments pursuant to this Section
3.2 (c) shall be in addition to any disability insurance payments that may be
payable to Executive.

                                 (d)         In the event that the Company
terminates Executive's employment for any reason other than those set forth in
subsections 3.1 (a), (b) or (c) above, except upon expiration of the Employment
Term, or unless the provisions of Section 3.2(e) apply, Executive shall be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the date of
termination, and the Company will be obligated to pay Executive his Base
Compensation, as of the date of termination, from the date of such termination
for a period of twelve (12) months. Executive shall also be entitled to receive
his pro-rata share (based on days worked before termination) of the bonus to
which he would have been entitled under Section 2.2 if he had been an employee
on the date bonuses for the then-current fiscal year were distributed. Such
payments of salary and bonus shall be made over a twelve (12) month period as
and when salary and bonuses would otherwise be payable under Section 2 of this
Agreement.

                                             In addition to the foregoing, upon
such termination of employment, (i) the Company shall cause acceleration to the
date of such termination of the exercisability of that portion of the Options
that, but for such termination, would have vested within twenty-four (24) months
following such termination , and (ii) the Company shall continue to provide and
to pay for all health, hospitalization and long-term care insurance premiums
necessary to provide Executive and Executive’s dependant family members, if any,
with coverage under the Company’s group health insurance program , on the same
terms and conditions as offered to other executives of the Company throughout
the period of coverage, for a period of twelve (12) months from and after the
date of Executive’s termination of employment. From and after the expiration of
such twelve (12) month period, all applicable laws shall continue to apply to
any person’s or persons’ rights to continue such benefits.

                                 (e)         In the event that (i) during the
Employment Term a "Change in Control" shall occur and (ii) within eighteen (18)
months following such Change in Control the Company substantially reduces
Executive's scope of responsibility, moves the Company's headquarter offices
away from the Metropolitan Atlanta area or terminates Executive's employment for
any reason other than those set forth in subsections (a), (b) or (c) above then,
in lieu of the amounts payable pursuant to Section 3.2(d), Executive shall be
entitled to receive (i) the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the date of
termination of such employment; (ii) a lump sum equal to the average of the
bonus paid to Executive with respect to each of the two fiscal years of the
Company prior to the year in which the termination occurs; (iii) an amount equal
to two (2) times his annual Base Compensation as of the date of termination of
such employment. The amount payable pursuant to clause (iii) of the immediately
preceding sentence shall be payable in periodic amounts, each equal to the
periodic Base Compensation payments being made to Executive immediately prior to
the date of termination, payable on the dates that salary payments are normally
made to executives of the Company or its successor. Notwithstanding the
provisions of the immediately preceding sentence, in the event that the Company
shall fail to make any payment of any amount payable pursuant to clause (iii)
above, which failure is not cured within thirty (30) days following written
notice to the Company of the failure to make such payment, then all remaining
portions of the total amount payable pursuant to clause (iii) shall thereupon be
immediately due and payable without further notice to the Company. All payments
pursuant to this Section 3.2(e) other than those pursuant to clause (iii) shall
be made within thirty (30) days following the termination of Executive's
employment or the date upon which Executive's scope of responsibility is
substantially reduced.

                                             In addition to the foregoing, upon
such termination (i) the Company shall cause acceleration to the date of such
termination of the exercisability of that portion of the Options that, but for
such termination, would have vested within twenty-four (24) months following
such termination, and (ii) the Company shall continue to provide and pay for all
health, hospitalization and long-term care insurance premiums necessary to
provide Executive and Executive’s dependant family members, if any, with
coverage under the Company’s group health insurance program, on the same terms
and conditions as offered to other executives of the Company throughout the
period of coverage, for a period of eighteen (18) months from and after the date
of Executive’s termination of employment. From and after the expiration of such
eighteen (18) month period, all applicable laws shall continue to apply to any
person’s or persons’ rights to continue such benefits.

                                             For purposes of this subsection
(e), “Change in Control” means and includes each of the following:

                                               (i)     The acquisition, at one
time or over time, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the "1934
Act") (a "Person") of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 35% or more of the combined voting power of
the then outstanding voting securities of the Parent entitled to vote generally
in the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control; (a) any acquisition by a
Person who is on the date of this Agreement the beneficial owner of 35% or more
of the Outstanding Corporation Voting Securities, (b) any acquisition by the
Parent, or (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent;

                                               (ii)     Consummation of a
reorganization, merger, share exchange or consolidation or sale or other
disposition of all or substantially all of the assets of the Parent (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Corporation Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors or comparable persons of
the corporation or other entity resulting from such Business Combination
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Corporation Voting Securities, and (ii) no Person
(excluding any corporation or other entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Parent of
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors or comparable body of the corporation or other entity resulting from
such Business Combination were members of the incumbent Board or comparable body
at the time of the execution of this Agreement, or of the action of the Board or
comparable body, providing for such Business Combination.

                                 (f)         Payments made pursuant to this
Section 3.2 are in lieu of any other obligations to Executive pursuant to the
terms of this Agreement.

                                 (g)         In the event that Executive's
employment is terminated pursuant to Sections 3.2(c), (d) or (e), a condition of
Executive's receipt of any consideration, compensation or benefits beyond that
which would otherwise be required to be paid or provided for performance
rendered under this Agreement as of the date of termination shall be his
execution of a separation agreement, including a full release of all claims, in
a form acceptable to the Company.

         4.        Noncompetition.    Executive covenants and agrees that during
the term of his employment with the Company and for a period of one (1) year
thereafter, Executive shall not, as an officer, manager, supervisor, independent
contractor or equity owner of any business or enterprise, engage or participate
in any Business Activities in the Restricted Area. For purposes of this Section
4, "Business Activities" shall be those activities that relate to the
development, operation or franchising of any single restaurant or group of
restaurants that derives more than 30% of its food sales from the sale of steak
products. For purposes of this Section 4, the "Restricted Area" shall be the
area described in Exhibit A attached hereto, which the parties agree may be
amended from time-to-time. Nothing in this Section 4 shall prohibit Executive
from acquiring or holding, for investment purposes only, less than 2% of the
outstanding publicly traded securities of any corporation that may compete
directly or indirectly with the Company. The provisions of this Section 4 shall
terminate and be of no further force and effect from and after the date on which
the Company fails to make any payment owed to Executive under this Agreement
following the Employment Term, which payment remains unpaid ten (10) business
days following the receipt of written notice from Executive that such payment
has not been made (provided that such cure period shall not apply with respect
to the Company's third or subsequent failure to make any payment due Executive
hereunder in any twelve (12) month period); provided, however, that in the event
that there is any reasonable and good faith dispute between the Company and
Executive as to any amount payable to Executive, for purposes of this Section 4
the disputed amount shall not be considered due and payable until such dispute
shall have been finally resolved in an appropriate legal proceeding and any time
for appeal of such resolution shall have run without an appropriate appeal
having been taken.

         5.        Confidentiality.    Executive recognizes and acknowledges
that by reason of his employment by and service to the Company, he has had and
will continue to have access to trade secrets and other confidential information
of RARE including, but not limited to, confidential pricing information,
marketing information, sales techniques of RARE, confidential records, RARE's
expansion plans, restaurant development and marketing techniques, operating
procedures, training programs and materials, business plans, franchise
arrangements, plans and agreements, information regarding suppliers, product
quality and control procedures, financial statements and projections and other
information regarding the operation of RARE's restaurants (hereinafter referred
to as the "Confidential Information"). Executive acknowledges that such
Confidential Information is a valuable and unique asset of RARE and covenants
that he will not, either during the term of his employment by the Company or for
a period of two (2) years thereafter, disclose any such Confidential Information
to any person for any reason whatsoever (except as his duties for the Company
may require) without the prior written authorization of the Parent's Chief
Executive Officer. Executive agrees that he will not copy any Confidential
Information except as the performance of his duties for the Company may require
and that upon the termination of his employment by the Company, he shall return
all Confidential Information and any copies thereof in his possession to the
Company. Executive hereby acknowledges and agrees that the prohibitions against
disclosure of Confidential Information recited herein are in addition to, and
not in lieu of, any rights or remedies which RARE may have available pursuant to
the laws of any jurisdiction or at common law to prevent the disclosure of trade
secrets or proprietary information, and the enforcement by RARE of its rights
and remedies pursuant to this Agreement shall not be construed as a waiver of
any other rights or available remedies which it may possess in law or equity
absent this Agreement. Notwithstanding the foregoing, the Company acknowledges
and agrees that nothing contained herein shall restrict or otherwise prohibit or
prevent disclosure of Confidential Information pursuant to legal proceedings,
subpoena, civil investigative demand or other similar process. Executive agrees
that if disclosure of Confidential Information is requested or required pursuant
to any such process, he shall provide the Company with prompt written notice of
any such request or requirement so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, Executive is nonetheless, legally compelled
to disclose Confidential Information to any tribunal or other agency, Executive
may, without liability hereunder, disclose to such tribunal or other agency only
that portion of the Confidential Information which Executive is legally required
to disclose. Executive agrees to cooperate with RARE to obtain an appropriate
protective order or other reliable assurance that such tribunal or other agency
will accord the Confidential Information confidential treatment. The Company
also acknowledges and agrees that Confidential Information shall not include any
information (a) known by Executive prior to his employment by the Company and
learned by Executive other than as a result of his employment relationship with
the Company, (b) independently developed by the Executive outside of the scope
of his employment relationship with the Company or (c) that is or becomes
publicly available through no breach by the Executive of his obligations to
RARE.

         6.        Non-Solicitation of Employees.     Executive covenants that
during the term of his employment by the Company, and during the eighteen (18)
month period immediately following the termination of such employment, Executive
will neither directly nor indirectly induce or attempt to induce any employee of
RARE to terminate his or her employment to go to work for any other employer in
a business competing with that of RARE. The provisions of this Section 6 shall
terminate and be of no further force and effect from and after the date on which
the Company fails to make any payment owed to Executive under this Agreement
following the Employment Term, which payment remains unpaid ten (10) business
days following the receipt of written notice from Executive that such payment
has not been made (provided that such cure period shall not apply with respect
to the Company's third or subsequent failure to make any payment due Executive
hereunder in any twelve (12) month period); provided, however, that in the event
that there is any reasonable and good faith dispute between the Company and
Executive as to any amount payable to Executive, for purposes of this Section 6,
the disputed amount shall not be considered due and payable until such dispute
shall have been finally resolved in an appropriate proceeding and any time for
appeal of such resolution shall have run without an appropriate appeal having
been taken.

         7.        Hiring of Employees.     Executive covenants that during the
term of his employment by the Company, and during the eighteen (18) month period
immediately following the termination of such employment, Executive will neither
directly nor indirectly hire any salaried employee of RARE. For purposes of
Section 7, "neither directly nor indirectly" means Executive shall neither (i)
take the prohibited action himself, (ii) act as agent, representative,
consultant, recruiter or independent contractor for anyone with regard to taking
the prohibited action, nor (iii) communicate to any such person the names,
addresses, telephone numbers or any other information concerning any employee of
RARE. The provisions of this Section 7 shall terminate and be of no further
force and effect from and after the date on which the Company fails to make any
payment owed to Executive under this Agreement following the Employment Term,
which payment remains unpaid ten (10) business days following the receipt of
written notice from Executive that such payment has not been made (provided that
such cure period shall not apply with respect to the Company's third or
subsequent failure to make any payment due Executive hereunder in any twelve
(12) month period); provided, however, that in the event that there is any
reasonable and good faith dispute between the Company and Executive as to any
amount payable to Executive, for purposes of this Section 7 the disputed amount
shall not be considered due and payable until such dispute shall have been
finally resolved in an appropriate proceeding and any time for appeal of such
resolution shall have run without an appropriate appeal having been taken.

         8.        Property of Company.     Executive acknowledges that from
time to time in the course of providing services pursuant to the First
Agreement, he has had and, by virtue of providing services pursuant to this
Agreement, will continue to have the opportunity to inspect and use certain
property, both tangible and intangible, of RARE, and Executive hereby agrees
that said property shall remain the exclusive property of RARE and the Executive
shall have no right or proprietary interest in such property, whether tangible
or intangible, including, without limitation, RARE's franchise and supplier
lists, contract forms, books of account, training and operating materials and
similar property.

         9.        Developments.     All developments, including inventions,
whether patentable or otherwise, trade secrets, discoveries, improvements, ideas
and writings which either directly or indirectly relate to or may be useful in
the business of RARE (the "Developments") which Executive, either by himself or
in conjunction with any other person or persons, has conceived, made, developed,
acquired or acquired knowledge of during his employment by the Parent or the
Company, or which Executive, either by himself or in conjunction with any other
person or persons, shall conceive, make, develop, acquire or acquire knowledge
of during the Employment Term, shall become and remain the sole and exclusive
property of RARE. Executive hereby assigns, transfers and conveys, and agrees to
so assign, transfer and convey, all of his right, title and interest in and to
any and all such Developments and to disclose fully as soon as practicable, in
writing, all such Developments to the Chairman of the Parent. At any time and
from time to time, upon the request and at the expense of the Company, Executive
will execute and deliver any and all instruments, documents and papers, give
evidence and do any and all other acts which, in the opinion of the Company, are
or may be necessary or desirable to document such transfer or to enable RARE to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. RARE will be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and will
reimburse Executive for all reasonable expenses incurred by him in compliance
with the provisions of this Section.

         10.        Reasonableness.     The restrictions contained in Sections
4, 5, 6 and 7 are considered by the parties hereto to be fair and reasonable and
necessary for the protection of the legitimate business interests of RARE.

         11.        Equitable Relief.     Executive acknowledges that the
services to be rendered by him are of a special, unique, unusual, extraordinary,
and intellectual character, which gives them a peculiar value, and the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law; and that a breach by him of any of the provisions contained in Sections 4,
5, 6, 7, 8 and 9 of this Agreement will cause RARE irreparable injury and
damage. Executive further acknowledges that he possesses unique skills,
knowledge and ability and that any material breach of the provisions of Sections
4, 5, 6, 7, 8 and 9 of this Agreement would be extremely detrimental to RARE. By
reason thereof, Executive agrees that RARE shall be entitled, in addition to any
other remedies it may have under this Agreement or otherwise, to injunctive and
other equitable relief to prevent or curtail any breach of the provisions of
Sections 4, 5, 6, 7, 8 and 9 of this Agreement by him.

         12.        Survival of Provisions.     The provisions of Sections 4
through 15, inclusive, of this Agreement shall survive the termination of this
Agreement to the extent required to give full effect to the covenants and
agreements contained in those sections. All provisions of this Agreement which
contemplate the making of payments or the provision of consideration or other
items of economic value by the Company to the Executive after the termination of
this Agreement shall likewise survive the termination of this Agreement to the
extent required to give full effect to such undertakings or obligations of the
Company to Executive hereunder.

         13.        Warranties and Representations.     In order to induce the
Company to enter into this Employment Agreement, Executive hereby warrants and
represents to the Company that Executive is not under any obligation,
contractual or otherwise, to any party which would prohibit or be contravened by
Executive's employment by the Company and the performance of Executive's duties
as Treasurer of the Company, Executive Vice President and Chief Financial
Officer of the Parent, or the performance of Executive's other obligations under
this Agreement.

         14.        Successors Bound; Assignability.     This Agreement shall be
binding upon Executive, the Company and their successors in interest, including
without limitation, any corporation into which the Company may be merged or by
which it may be acquired. This Agreement is nonassignable, except that the
Company's rights, duties and obligations under this Agreement may be assigned to
the Company's acquiror in the event the Company is merged, acquired or sells
substantially all of its assets. Nothing contained herein shall be deemed,
interpreted or construed to prevent or constitute a waiver by Executive of his
right and entitlement to terminate this Agreement for Good Reason, as
contemplated by Section 3.1(f) of this Agreement.

         15.        Severability.     In the event that any one or more of the
provisions of this Agreement or any word, phrase, clause, sentence or other
portion thereof shall be deemed to be illegal or unenforceable for any reason,
such provision or portion thereof shall be modified or deleted, to the extent
permissible under applicable law, in such a manner so as to make this Agreement
as modified legal and enforceable to the fullest extent permitted under
applicable laws.

         16.        Withholding.     Notwithstanding any of the terms or
provisions of this Agreement, all amounts payable by the Company hereunder shall
be subject to withholding of such sums related to taxes as the Company may
reasonably determine it should withhold pursuant to applicable law or
regulation.

         17.        Headings.     The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand or otherwise affect the meaning or construction of any provision
of this Agreement.

         18.        Notices.     Any notice required or permitted to be given
pursuant to this Agreement shall be deemed sufficiently given when delivered in
person or when deposited in the United States mail, registered or certified
mail, postage prepaid, addressed as follows:


        If to the Company, to:      RARE Hospitality Management, Inc.
                                    8215 Roswell Road
                                    Building 600
                                    Atlanta, Georgia 30350
                                    Attention:  President

        With a copy to:             RARE Hospitality International, Inc.
                                    8215 Roswell Road
                                    Building 600
                                    Atlanta, Georgia 30350
                                    Attention: General Counsel

        If to Executive, to:        W. Douglas Benn
                                    4740 Merlendale Drive
                                    Atlanta, GA  30327



                      Any party may by written notice change the address to
which notices to such party are to be delivered or mailed.

         19.        Entire Agreement.     This Agreement, together with Exhibit
A hereto, which is incorporated herein by this reference, constitutes the entire
Agreement between the parties hereto with regard to Executive's employment by
the Company and there are no agreements, understandings, specific restrictions,
warranties or representations, written or oral, relating to said subject matter
between the parties other than those set forth herein or herein provided for.
Without limiting the foregoing, this Agreement replaces and supercedes the First
Agreement, which is hereby terminated and of no further force and effect.

         20.        Counterparts.     This Agreement may be executed in two or
more counterparts, each of which will take effect as an original and all of
which shall evidence one and the same Agreement.

         21.        Amendment, Modification and Waiver.     This Agreement may
only be amended, modified or terminated prior to the end of its term by the
mutual agreement of the parties. The waiver by either party to this Agreement of
a breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.

         22.        Mitigation.     Executive shall have no duty to attempt to
mitigate the compensation or level of benefits payable by the Company to him
hereunder and the Company shall not be entitled to set-off against the amounts
payable by the Company to Executive hereunder any amounts received by the
Executive from any other source, including any subsequent employer.

         23.        Governing Law.     All of the terms and provisions of this
Agreement shall be construed in accordance with and governed by the applicable
laws of the State of Georgia.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


                                    RARE HOSPITALITY MANAGEMENT, INC.


                                    By:   _______________________________
                                          Chairman and Chief Executive Officer


                                    EXECUTIVE


                                    -------------------------------
                                    W. DOUGLAS BENN



--------------------------------------------------------------------------------


EXHIBIT A

Executive and the Company agree that, for purposes of this Agreement, the
“Restricted Area” shall constitute the area within fifteen (15) miles of RARE’s
restaurants in the following cities:


Alabama:              Daphne, Dothan, Hoover, Huntsville, Mobile, Montgomery, Prattville

Arizona:              Phoenix

Connecticut:          Manchester

Delaware:             Newark

District of Columbia: Washington, D.C.

Florida:              Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach, Davie, Delray
                      Beach, Destin, Fleming Island, Ft. Lauderdale, Ft. Myers, Hollywood, Jacksonville
                      Beach, Jacksonville, Jensen Beach, Kissimmee, Lake Mary, Largo, Merritt Island, Miami,
                      Naples, Ocala, Orlando, Pembroke Pines, Port Richey, Sarasota, St. Augustine, St.
                      Petersburg, Tallahassee, Tampa, West Palm Beach, Winter Haven

Georgia:              Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford, Canton, Cartersville,
                      College Park, Columbus, Conyers, Cumming, Dalton, Douglasville, Duluth, Gainesville,
                      Hiram, Jonesboro, Kennesaw, Lawrenceville, Lithonia, McDonough, Macon, Marietta,
                      Morrow, Newnan, Peachtree City, Rome, Roswell, Savannah, Snellville, Statesboro,
                      Tifton, Tucker, Valdosta, Warner Robins, Woodstock

Illinois:             Chicago, Fairview Heights

Indiana:              Avon, Indianapolis, Carmel

Kansas:               Leawood

Kentucky:             Bowling Green, Cold Springs, Florence, Lexington, Louisville

Maine:                Bangor, South Portland

Maryland:             Bowie, Columbia, Gaithersburg, Germantown, Waldorf

Massachusetts:        Boston, Braintree, Chestnut Hill, Dedham, Framingham, Franklin, Haverhill, Loeminster,
                      Marlboro, Methuen, Milford, North Attleboro, Peabody, Seekonk, Shrewbury, Watertown

Michigan:             Troy

Minnesota:            Minneapolis

Missouri:             Ballwin, Belton, Chesterfield, Florissant, Independence, Kansas City, O'Fallon,
                      Sunset Hills, Lee's Summit

New Hampshire:        Concord, Manchester, Nashua, Newington

New Jersey:           Mt. Olive, North Brunswick, Parsippany, Piscataway, Rochelle Park

New York:             Albany, Poughkeepsie, Rochester

North Carolina:       Burlington, Charlotte, Concord, Gastonia, Greensboro, Hickory, High Point,
                      Huntersville, Pineville, Winston-Salem
Ohio:                 Beaver Creek, Boardman, Cincinnati, Columbus, Cuyahoga Falls,
                      Dublin, Eastgate, Fairview Park, Independence, Maumee, Medina,
                      Mentor, Moraine, North Canton, Pickerington, Solon, Springdale,
                      St. Clairsville, Strongsville, Wooster

Pennsylvania:         Bensalem, Erie, Exton, Norristown, Philadelphia

Rhode Island:         Providence, Warwick

South Carolina:       Columbia, Greenville, Hilton Head, Mt. Pleasant, Rock Hill,
                      Spartanburg

Tennessee:            Chattanooga, Clarksville, Hermitage, Jackson, Madison, Nashville

Texas:                Dallas, Houston

Virginia:             Dulles, McLean

West Virginia:        Charleston



Executive acknowledges and agrees that the geographical area described above is
the area in which Executive will initially perform his services for the Company,
and that the area in which such services are performed is intended to expand or
contract as the locations of RARE’s restaurants (the “Consolidated Group”)
increase or decrease. Executive and the Company agree that as the geographical
area in which the Consolidated Group operates expands or contracts, the parties
agree to amend the list of cities described on this Exhibit A from time to time,
or delete cities in which there is no longer a member of the Consolidated Group
to include each additional city in which there is a member of the Consolidated
Group. Executive agrees to execute one or more amendments hereto upon the
request of the Company from time to time in order to confirm such amended list.